Citation Nr: 1048039	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar 
and thoracic spine disability prior to January 30, 2008.

2.  Entitlement to a rating in excess of 40 percent for a lumbar 
and thoracic spine disability after January 30, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
lumbar and thoracic spine disability and awarded a 10 percent 
rating effective July 7, 2005.  The Veteran appealed the assigned 
rating.

In February 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., to 
afford due process and for further development.  Following its 
completion of the Board's requested actions, in an August 2010 
decision, the RO awarded an increased rating for his service-
connected lumbar and thoracic spine disability from 10 percent to 
40 percent, effective January 30, 2008.  The issue of entitlement 
to an increased evaluation for the lumbar spine disability 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular rating, 
a subsequent RO decision assigning a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal).

In a January 2010 statement, the Veteran raised a new 
claim for entitlement to an increased rating for a 
cervical spine disability.  The Board refers this matter 
to the RO for proper development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  Prior to January 30, 2008, lumbosacral strain was manifested 
by forward flexion of the lumbar spine to 90 degrees, with a 
combined range of motion to 235 degrees.

3.  Beginning January 30, 2008, lumbosacral strain was manifested 
by forward flexion of the cervical spine greater to 25 degrees, 
with a combined range of motion to 115 degrees, with evidence of 
degenerative changes.

CONCLUSIONS OF LAW

1.  Prior to January 30, 2008, the criteria for a rating in 
excess of 10 percent rating for lumbosacral strain are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 & 5003 (2010).

2.  Beginning January 30, 2008, the criteria for a rating in 
excess of 40 percent rating for lumbosacral strain are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 & 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
July 2005.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in February 2009.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  All relevant VA and private treatment 
records pertaining to the claim have been obtained and associated 
with the claims file.  The Veteran has also been provided with VA 
spine examinations in March 2007, October 2005, and April 2010.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  He 
has been notified of the evidence and information necessary to 
substantiate his claim, and of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of 
the development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

All pertinent development has been undertaken.  .  All available 
evidence has been obtained in this case.  Thus, the content of 
the notice letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

General Rating Formula for Diseases and Injuries of the 
Spine.
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25.


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  
Note: (4) Round each range of motion measurement to the nearest 
five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2010).



500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)



Factual Background

In an October 2005 VA spine examination, the Veteran reported 
intermittent low back pain since 2002.  The examiner noted that 
the claims file was not available for review.  The Veteran 
reported not having had surgery on the low back, but had 
injections three times with relief.  The low back pain 
occasionally radiated to the left leg.  He had no problem 
walking.  Aggravating factors included prolonged standing, 
lifting and bending.  He had not been prescribed bed rest by a 
physician. He worked in a medical billing office and sometimes 
had to leave work early, because the pain interfered with his 
work.  Regarding activities of daily living, he could not do yard 
work.  On physical examination of the lumbar spine, range of 
motion was as follows:

MOVEMENT
ACTUAL 
WITHOUT PAIN
ACTUAL WITH 
PAIN
NORMAL*
Forward Flexion
90°
100°
90°
Backward 
Extension
30°
40°
30°
Right Lateral 
Flexion
25°
30°
30°
Left Lateral 
Flexion
25°
30°
30°
Right Lateral 
Rotation
25°
30°
30°
Left Lateral 
Rotation
30°
35°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2010)

The ranges of motion were not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
No straight leg raising sign was noted, and deep tendon reflexes 
were normal.  There were no sensory findings, and the Veteran's 
gait was normal.  The examiner diagnosed stable lumbar spine 
degenerative joint disease.

During a March 2007 VA spine examination, the examiner noted that 
the claims file was not made available or reviewed.  The Veteran 
complained of daily back pain which tended to come and go 
throughout the day, depending on his activity level.  On average, 
he rated his pain at 8 out of 10 in intensity.  He reported no 
incapacitating episodes over the past 12 months in which a 
physician prescribed bed rest, and denied any flare-ups.  The 
Veteran felt that his occupation was not affected because he 
could do his job appropriately despite his pain at work.  He 
stated that the pain did not affect his activities of daily 
living and denied using any assistive devices to aid in 
ambulation.

On physical examination of the lumbar spine, range of motion was 
as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
90°
90°
Backward Extension
20°
30°
Lateral Flexion
45°
60°
Rotation
80°
60°
*see 38 C.F.R. § 4.71a, Plate 5 (2010)

The Veteran reported mild pain throughout range of motion tests.  
He was able to repetitively range his lumbar spine without change 
in his range of motion or in his level of pain.  The range of 
motion measured was not additionally limited following repetitive 
use on examination.  There was no spasm, but he did have diffuse 
lumbar spine tenderness to palpation.  His straight leg raise was 
negative bilaterally and he had 5 out of 5 strength in all 4 
extremities with 1+ deep tendon reflexes and normal sensation.  
The Veteran had a normal gait and there was no noted kyphosis, 
scoliosis, or lordosis on examination.  The examiner read his 
lumbar spine films as normal and diagnosed chronic lumbosacral 
strain.  

In a March 2007 military community hospital treatment note, the 
Veteran complained of low back pain secondary to arthritis.  The 
examiner noted muscle spasm of the low back, but indicated there 
was no swelling, warmth, or tenderness on palpation.

In a January 2008 military community hospital treatment note, the 
Veteran presented with constant pain in his back.  He reported 
that his legs buckled when he walked and he had to bend his knee 
when standing up.  He indicated a history of known arthritis in 
his back.  The Veteran had been treating the pain with heat and 
pain medication.  On physical examination, the examiner noted 
that the lumbar/lumbosacral spine exhibited abnormalities and 
tenderness on palpation.  The Veteran had flexion at the waist to 
about 170 degrees (10 degrees forward flexion for VA purposes) 
and slightly limited extension.  He had severe pain with 
twisting.  His lumbosacral spine exhibited muscle spasms and did 
not demonstrate full range of motion.  Lumbosacral spine pain was 
elicited by motion, but exhibited no step deformity.  The 
diagnosis was lower back pain and a suspected herniated disc.  
The examining physician stated that he would treat the low back 
pain with steroids, muscle relaxers, pain medication, and rest.  
He was given a sick note for work excusing him for 48 hours.  

In a February 2008 military community hospital treatment follow-
up note for his back pain, the Veteran complained that his pain 
was severe, and rated it as 8 out of 10 on a pain scale.  He 
reported that he continued to have lots of pain in his back, but 
he was able to walk.  On physical examination, the Veteran had 
slight tenderness to the immediate left of the area near the L2 
vertebrae with muscle spasm.  He walked upright with a normal 
gait.  The diagnosis was lumbago.  In March 2008, he was noted to 
have muscle spasm of the low back. 

A July 2008 magnetic resonance image (MRI) showed degenerative 
disc disease at L4-5 and L5-S, a broad base disc bulge at L4-5, 
and posterior central and posterior to the right disc osteophyte 
complex at L5-S1.

In a January 2009 VA new patient note, the examiner indicated 
that the Veteran had pain in the low back with straight leg 
maneuvers, but not radicular pain.  In a January 2009 VA physical 
therapy consultation, the Veteran was provided with a 
transcutaneous electrical nerve stimulation (TENS) unit.  After a 
15 minute trial treatment, the Veteran reported no change in his 
pain.  He was issued a TENS unit for independent home usage.

In a March 2009 letter, the Veteran's wife, B. F. P., wrote that 
over the past ten years, the Veteran was riddled with such severe 
pain that it caused him to drop to his knees and remain in that 
state until she and her kids could assist him to a more 
comfortable position and place.  She reported that he has not 
been able to sleep through the night and that he had resigned 
from a career position due to discomfort while standing or 
sitting for a prolonged length of time.  Mrs. P. also stated that 
the Veteran was attending physical therapy and was given 
different devices, medicines, and ergonomic equipment to no 
avail.

During a March 2009 private treatment, the Veteran complained of 
low back pain to the left leg and foot.  He stated that the pain 
was not always the same and described it as sharp, dull or 
aching, akin to pins and needles, and electrical or shooting.  He 
reported that the pain was constant, but bending, standing, and 
walking aggravated it, and lying down alleviated it.  Previous 
treatment included narcotic pain medication and physical therapy.  
On physical examination, the Veteran walked with a normal gait 
and station.  Thoracolumbar range of motion showed decreased 
flexion.  Patrick's test was negative.  Straight leg raise was 
positive.  Radiculopathy was present in the left side.  The 
thoracolumbar spine was non-tender to palpation.  The examiner 
diagnosed a displaced lumbar disc with myelopathy, lumbar 
radiculopathy, and low back pain.  The Veteran was instructed to 
continue his pain medication and return for an epidural steroid 
injection.  

A May 2009 private treatment note documented an epidural steroid 
injection to the Veteran's L4-5 interspace.

An August 2009 private MRI of the lumbar spine showed mild to 
moderate right lateral recess stenosis at the L5-S1 level 
secondary to a focal right central disc protrusion posteriorly 
displacing the right S1 nerve root.  It also indicated mild to 
moderate central canal stenosis at the L4-5 level secondary to a 
diffuse disc bulge with facet arthropathy.

During an April 2010 VA spine examination, the Veteran complained 
of constant lumbosacral spine pain that he rated at 8 out of 10.  
He reported that lifting and prolonged standing aggravated his 
pain.  The pain occasionally radiated down the lateral left lower 
extremity to the knee with occasional numbness.  The Veteran 
indicated that he occasionally had difficulty walking when the 
leg pain was present; however, he had not required physician-
prescribed bed rest in the past year.  He reported that he had 
undergone 4 lumbar epidural steroid injections, each of which 
provided relief for approximately 1 day.  The Veteran did not use 
any assistive devices.
 
The Veteran reported that his usual occupation as a Navy 
marksmanship instructor was affected due to difficulty in 
standing for prolonged periods, kneeling to assist with shooting 
instruction, and in missed days of work.  He related that he 
could no longer do yard work and he had trouble getting out of 
bed in the morning.  He also stated that it was difficult for him 
to use stairs and to perform routine household chores.  The 
Veteran reported 2 flare-ups per week, which lasted a half a day 
each, during which there was increased pain, but no further 
functional impairment.

On physical examination of the thoracolumbar spine, range of 
motion was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
25°
90°
Backward Extension
10°
30°
Right Lateral 
Flexion
20°
30°
Left Lateral Flexion
20°
30°
Right Lateral 
Rotation
20°
30°
Left Lateral 
Rotation
20°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2010)

The examining physician stated that all range of motion 
measurements were with end-of-range pain and no decrement due to 
pain or fatigue following repetitive motion.  The doctor noted 
that the Veteran exerted minimal effort during the examination 
despite repeated prompting.  There was mild left lumbar 
paraspinous muscle spasm and tenderness.  Straight leg raise was 
negative bilaterally.  Motor and sensory exams were normal.  
Reflexes were 2+ and symmetric throughout the lower extremities.  
The Veteran's gait was normal.  The physician reviewed the August 
2009 private MRI discussed above.  The diagnosis was degenerative 
disc disease of the lumbar spine and degenerative joint disease 
of the lumbar spine.

In the April 2010 VA examination report, the examining physician 
indicated that the claims file was not made available for review; 
however, in a May 2010 dictation, he reported that the claims 
file was submitted and he reviewed it and made no further 
comments.


Analysis

Prior to January 30, 2008

After a review of the evidence of record, the Board finds that 
the evidence does not support the assignment of a rating in 
excess of 10 percent for the Veteran's low back disability prior 
to January 30, 2008.

In October 2005 and March 2007 VA spine examinations, forward 
flexion of the lumbar spine was demonstrated to be 90 degrees and 
the combined range of motion was 225 degrees and 235 degrees, 
respectively, which are contemplated in the assigned 10 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Both VA 
examiners remarked that the Veteran's gait was normal and 
indicated there was an absence of sensory findings.  The March 
2007 VA examiner stated there was no noted kyphosis, scoliosis, 
or lordosis upon examination.  Clearly, prior to January 30, 
2008, there was no basis to award a higher rating, as the 
requirements for a 20 percent rating were never objectively 
demonstrated.  There was absolutely no showing that forward 
flexion of the lumbar spine was greater than 30 degrees but not 
greater than 60 degrees; or, that the combined range of motion of 
the thoracolumbar spine was not greater than 120 degrees; or, 
that muscle spasm or guarding were severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  The Veteran did 
not require bed rest as a result of incapacitating episodes of 
low back pain.  In conclusion, prior to January 30, 2008, a 
higher rating is not warranted.

The Board has also considered the March 2007 military community 
hospital treatment note in which the Veteran complained of low 
back pain secondary to arthritis.  There were no X-ray findings 
associated with the March 2007 hospital note.  However, in the 
March 2007 VA spine examination, discussed above, the examiner 
read the Veteran's lumbar spine films as normal.  Diagnostic Code 
5003 requires degenerative arthritis to be established by X-ray 
findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Further, there was no documented diagnosis of arthritis until a 
July 2008 MRI, discussed below.  While the Board does not doubt 
the sincerity of his belief that his low back disability was 
complicated by arthritis in March 2007, this claim turns on a 
medical matter.  Though the Veteran may be competent to testify 
as to the sensory perceptions of his current disorder, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  Lay persons are limited to attesting to factual 
matters of which they have first-hand knowledge, e.g., 
experiencing pain, reporting to sick call, being placed on 
limited duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without 
the appropriate medical training or expertise, the Veteran is not 
competent to render a probative opinion on such a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the Veteran's statement that his low back 
pain was caused by arthritis does not constitute persuasive 
evidence in support of a rating under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Thus, the Board finds that the evidence does not support the 
assignment of a rating in excess of 10 percent for the Veteran's 
low back disability prior to January 30, 2008.

Beginning January 30, 2008 

On January 30, 2008, the Veteran presented to a military 
community hospital with constant pain in his back, buckling knees 
when walking, bent knees when standing, muscle spasms over his 
lumbosacral spine, and limited range of motion with forward 
flexion of 10 degrees.  During an April 2010 VA spine 
examination, forward flexion of the lumbar spine was demonstrated 
to be 25 degrees and the combined range of motion was 115 
degrees.  Clearly, under Diagnostic Code 5237, the criteria for a 
40 percent rating were met, as the limitation of motion in 
forward flexion to 10 and 25 degrees meets the requirements for a 
40 percent rating.  Inasmuch as motor and sensory examination of 
the lower extremities was essentially normal, there does not 
appear to be any neurologic impairment that would require 
consideration under another Diagnostic Code.  In addition, a 
50 percent rating could be awarded if it were shown that there 
was favorable ankylosis of the entire thoracolumbar spine.  In 
this case, the requirement for a 50 percent rating is not 
present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Despite the July 2008 MRI which showed degenerative disc disease, 
which was confirmed by the April 2010 VA examiner, the Board 
finds that the Veteran's loss of range of motion renders 
Diagnostic Code 5003 inapplicable, because the Veteran has loss 
of range of motion as described above and he is compensable for 
such loss of range of motion under Diagnostic Code 5237.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  The Board finds there is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his low back disability that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during the appeal period.  
While the Veteran stated that his back affected his work as a 
Navy marksmanship instructor causing him to miss work, he did not 
indicate that there was marked interference with work, and 
records reflect that he had one 48-hour period of ordered rest 
(although not specifically bed rest), nor has he indicated that 
his work performance has resulted in reprimands or warnings from 
his supervisors.  Thus, it is concluded that the Veteran's 
impairment is contemplated by the schedular rating assigned, 
particularly when the symptoms of the disability falls squarely 
in the 10 percent and 40 percent evaluations assigned.


ORDER

Entitlement to a rating in excess of 10 percent for a lumbar and 
thoracic spine disability prior to January 30, 2008, is denied.

Entitlement to a rating in excess of 40 percent for a lumbar and 
thoracic spine disability after January 30, 2008, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


